I am pleased to join those 
who have spoken before me in congratulating you, Sir, on 
your election to the presidency of the sixtieth session of 
the General Assembly. For us in Zambia your election is 
especially significant given the historic bond of friendship 
 
 
05-51226 9 
 
that exists between our countries. It was in our country 
that your illustrious compatriot, then Secretary-General 
Dag Hammarskjöld, lost his life in 1961 while on a 
mission for peace in the Congo.  
 I pay tribute to your predecessor, His Excellency 
Mr. Jean Ping, Minister for Foreign Affairs of the 
Republic of Gabon, who presided over the fifty-ninth 
session, for his selfless commitment and devotion to 
the search for consensus on the outcome document 
which the Assembly adopted two days ago (resolution 
60/1). My delegation’s appreciation also goes to the 
Secretary-General, His Excellency, Mr. Kofi Annan, 
for his outstanding leadership and dedication to the 
well-being of the Organization. 
 Five years ago we committed ourselves to eight 
identifiable Development Goals. Today we have 
recommitted ourselves to uphold the principles and 
meet the Goals set out in the historic Millennium 
Declaration. We hope that the commitments we have 
undertaken will not remain mere empty words but that, 
this time around, the international community will 
make a concerted effort to implement them. In this 
regard we are inspired by the report of the High-level 
Panel on Threats, Challenges and Change (A/59/565). 
Those of us from Africa see the report of the Secretary-
General (A/59/2005) as an opportunity to realize the 
goals set out in the Organization of African Unity’s 
1997 Harare Declaration, which called for the reform 
of the United Nations Security Council. 
 My delegation supports the demand of the 
African Union for two permanent seats on the Security 
Council, with all the privileges attached to such seats, 
including the right of veto. Our position is not meant to 
frustrate the reform process. The African region 
considers the reform of the Organization as an 
opportunity to correct historical injustices that stand as 
a dark cloud over our people. We would actually prefer 
that the right of veto be removed from the United 
Nations, as it is undemocratic. We are, however, aware 
that some permanent members of the Security Council 
are reluctant to give up the veto power at the moment. 
It is in this regard that Africa, like other regions, 
deserves the right of veto, as the absence of that right 
will only serve to perpetuate the marginalization of the 
continent. 
 The position I have outlined does not in any way 
mean that Africa is against the expansion of the 
Security Council to include other important countries 
that contribute to international peace and security. Let 
me reaffirm in this regard that Zambia supports the 
four candidate States of Brazil, Germany, India and 
Japan for permanent membership of the Security 
Council with full privileges, including that of veto 
power. I am only stressing that Africa is entitled to, and 
deserves the right of, permanent representation in the 
Security Council, with the right of veto, not only as a 
matter of correcting an historical injustice against 
Africa but also to uphold the democratic principles of 
regional equality. 
 Two days ago we adopted the outcome document 
of the High-level Plenary Meeting of the General 
Assembly on the review of the Millennium 
Development Goals (MDGs). The High-level Plenary 
Meeting provided a rare opportunity for us to share 
experiences in the implementation of the development 
agenda, in particular, and highlighted the need for 
enhanced international cooperation and coordination if 
we are to achieve much-sought-after economic 
development. While the document does not contain 
everything we would have wanted to include, it 
nevertheless represents an important basis for 
continued dialogue during this session. 
 Since 2001 Africa has been implementing the 
New Partnership for Africa’s Development (NEPAD), 
whose main objective is to enhance the capacity of 
African countries to reduce the high incidence of 
poverty on the continent and to strengthen efforts to 
achieve sustainable economic development. While we 
acknowledge the support that the international 
community has so far rendered to the realization of 
NEPAD’s objectives, it is also true that this support 
that has proved to be insufficient. 
 It is the view of my Government that while 
official development assistance (ODA) may help in the 
achievement of the Millennium Development Goals, 
trade would help to sustain those gains. In this regard, 
Zambia urges all stakeholders to bring to a speedy 
conclusion the Doha round of trade negotiations, which 
will act as a catalyst towards achieving sustainable 
development. The external debt problem is still a major 
hindrance to development. The current unfavourable 
terms in agriculture and commodity trading make the 
problem even more unbearable. 
 My delegation commends the United Nations for 
supporting the efforts of the African Union’s peace 
initiatives on the continent. The Pan-African 
  
 
10 05-51226 
 
Parliament and the Peace and Security Council are part 
of the infrastructure in support of peace and security. In 
this regard, I wish to pledge Zambia’s continued 
support of the process. 
 Zambia, as one of the core States of the Great 
Lakes region, would like to associate itself with the 
remarkable progress that continues to be made in the 
areas of peace and security in the subregion since the 
17 November 2003 report of the Secretary-General to 
the Security Council on preparations for an 
international conference on the Great Lakes region 
(S/2003/1099). We are encouraged by some positive 
developments brought about so far through the process 
of regional ownership and international partnership and 
the combined efforts of the United Nations, the African 
Union, the Group of Friends and the subregional 
Governments concerned. 
 My Government will continue to play its part in 
the fight against international terrorism. Zambia rejects 
terrorism in all its forms and manifestations. We are 
determined to work with the rest of the international 
community to implement the counter-terrorism 
strategy.  
 Zambia is committed to promoting and respecting 
human rights, the rule of law and democracy. In 
Zambia we believe that democracy is a universal value. 
We believe therefore it is under conditions of 
democracy that all human rights are protected. 
 Allow me to conclude my statement by referring 
to the efforts my Government is making to fight 
corruption. The nation as a whole has realized that the 
state of our economy could have been much better if 
all the resources available had been utilized properly. 
In this regard, one cannot overemphasize the fact that 
corruption erodes the incomes of households and 
businesses, thus defeating efforts to reduce poverty. I 
wish to explain that the Zambia Task Force on 
Corruption is an instrument for development that my 
Government hopes will enhance the capacity to utilize 
public resources for purposes that benefit the nation as 
a whole. More important, the attainment of the Heavily 
Indebted Poor Countries (HIPC) Initiative completion 
point by my country can, in large measure, be 
attributed to the success of the campaign against 
corruption, which prompted the Government to 
introduce stringent financial controls and transparent 
and accountable public expenditure measures. The 
United Nations should consider increasing its resources 
in the fight against corruption. 
 As we mark the sixtieth anniversary of this, our 
great institution, we cannot but conclude that its 
importance and continued relevance to mankind is 
beyond question. It is in that context that we need to 
revitalize it in order for it to fulfil the ideals for which 
it was established. 